Mandamus Conditionally Granted and Opinion Filed October 31, 2013




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01348-CV

                      IN RE SOUTHERN FOODS GROUP, LLC AND
                        DEAN TRANSPORTATION, INC., Relators

                  Original Proceeding from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-07015-C

                             MEMORANDUM OPINION
                           Before Justices Bridges, Francis, and Lewis
                                   Opinion by Justice Bridges
       Relators filed this mandamus proceeding after the trial court granted real party in interest

Greg Marquez a temporary restraining order preventing relators from terminating his

employment. In order to obtain mandamus relief, relators must show both that the trial court has

abused its discretion and that they have no adequate remedy by appeal. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833,

839–40 (Tex. 1992) (orig. proceeding).       Relators have met this burden, and we therefore

conditionally grant the writ of mandamus.

       A temporary restraining order must state why it was granted without notice if entered ex

parte, state the date the order expires and set a hearing on a temporary injunction, set a bond, and

define the injury to be suffered by the applicant and explain why that injury is irreparable. TEX.

R. CIV. P. 680, 684. A party has no remedy by appeal when a TRO is granted that is not in
compliance with the rules, and a writ of mandamus is appropriate in such situations. In re Office

of Attorney Gen., 257 S.W.3d 695, 697–98 (Tex. 2008) (orig. proceeding).

       The TRO states that Marquez’s injury is irreparable because the loss of his job would

result in the loss of health insurance benefits for him and his family. Real party in interest argues

that without the benefits, he will be unable to obtain medical treatment. However, the cost of

medical treatment is compensable through monetary damages, and by definition not irreparable.

See, e.g., Washington D.C. Party Shuttle, LLC v. IGuide Tours, 406 S.W.3d 723, 741 (Tex. App.

––Houston [14th Dist.] 2013, pet. filed) (en banc) (“Irreparable injuries are those for which the

injured party cannot be adequately compensated by damages or for which damages cannot be

measured by any certain pecuniary standard.”). Because the identified injury is not irreparable, it

was an abuse of discretion to grant the application for temporary restraining order

       Accordingly, we conditionally grant relators= petition for writ of mandamus. A writ will

issue only in the event the trial court fails to vacate its September 25, 2013 order granting

application for second temporary restraining order and its September 13, 2013 order granting

application for temporary restraining order and to render an order denying the temporary

restraining order.




                                                      /David L. Bridges/
131348F.P05                                           DAVID L. BRIDGES
                                                      JUSTICE




                                                –2–